Citation Nr: 1221856	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Counsel

INTRODUCTION

The Veteran served on active duty from April to May 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

The issue of entitlement to service connection for a back disorder is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In February 1979, the RO denied the Veteran's original claim of entitlement to service connection for a back disorder.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof. 

2.  Evidence received since the February 1979 RO decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a back disorder. 


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a back disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a back disorder because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Historically, the Veteran served on active duty from April to May 1975.  The Veteran submitted a claim of entitlement to service connection for back injuries and a slipped disc in January 1979, which was denied in February 1979.  Although he was provided notice of the February 1979 denial and notice of his appellate rights, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) (2011).  As such, the February 1979 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011). 

In December 2008, the Veteran submitted a claim of entitlement to service connection for a lower back condition with recurrent pain, which was denied in the April 2009 rating decision.  The Veteran perfected an appeal to the Board for appellate review.  A hearing was held before the Board in January 2012.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Although the RO reopened the Veteran's claim in the November 2011 supplemental statement of the case, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  The Board must review all of the evidence submitted since the final February 1979 rating decision to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83. 

At the time of the February 1979 rating decision, the evidence of record included the Veteran's service treatment records.  On his April 1975 enlistment examination, the Veteran's spine was normal on clinical examination.  A May 1975 medical board report contained a diagnosis of spondylolisthesis.  The record stated that the Veteran began to complain of back pain, was seen at recruit sick call, and was referred to the orthopedic department.  The Veteran's past medical history indicated that he had intermittent back pain for two years; however, no civilian medical records were present at that time.  X-ray examination confirmed "spondulolysis" with a 15 percent forward slip.  The impression was spondylolisthesis that existed prior to entrance and was not aggravated by his military service.  The recommendation was separation from service.  The Veteran was informed of the Medical Board's findings but did not wish to submit a statement in rebuttal.  The Medical Board concluded that the Veteran's enlistment had been in error as he had a nonacceptable defect as defined by Army regulations.

In February 1979, the RO denied the Veteran's claim of entitlement to service connection for a back disorder.  Therein, the RO stated that the Veteran's service treatment records showed that shortly after his entry into military service, he complained of back pain, giving a history of intermittent back pain for two years.  The RO also stated that an x-ray confirmed spondylolisthesis and the Veteran was separated from service for a preexisting defect.  The RO concluded that the Veteran's spondylolisthesis preexisted his service and was not aggravated by this service.   

Since the February 1979 decision, records from a correctional facility were received in January 2009, which document that the Veteran complained of back pain since January 1978.  In April 2009, the Veteran submitted an article about lumbar radiculopathy and sciatica and private medical records that contain an August 2008 diagnosis of lumbar radiculopathy.  In February 2012, the Veteran submitted statements from his family attesting that the Veteran did not have any back problem prior to his service entrance.

The evidence submitted since the February 1979 rating decision is both new and material evidence.  The February 2012 lay statements are new because they had not been previously submitted to VA for consideration.  Further, the statements are material because they relate to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, they address whether the Veteran had a preexisting back disorder prior to his service entrance.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is "new and material," the credibility of the evidence in question must be presumed).  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disorder.  In determining that the evidence submitted since the February 1979 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b) ; see Shade, 24 Vet. App. at 117. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened and, to this extent only, the appeal is granted. 

REMAND

As noted above, the Veteran's spine was normal on clinical examination on his April 1975 enlistment examination.  The Veteran answered "no" when asked if he had or had ever had recurrent back pain on the accompanying April 1975 enlistment report of medical history.  The Veteran was found to be qualified for service enlistment.  An April 1975 medical record stated that the Veteran complained of back pain and left leg pain.  The Veteran reported that he fell down steps and hit his back against a wall and also hit his leg on a rock.  The examiner indicated that the back and leg complaints had been going on for two weeks.  It was noted that the Veteran provided a conflicting account of the duration, distribution, and intensity of the back pain.  The examiner stated that the Veteran wanted a discharge.  A second April 1975 medical record dated the same day reflected that the Veteran reported intermittent back pain for three years.  An x-ray showed "spondylo" with a 15 percent forward slip.  

As previously stated, the May 1975 Medical Board report contained a diagnosis of spondylolisthesis.  The record stated that the Veteran began to complain of back pain, was seen at recruit sick call, and was referred to the orthopedic department.  The Veteran's past medical history indicated that he had intermittent back pain for two years; however, no civilian medical records were present at that time.  X-ray examination confirmed "spondulolysis" with a 15 percent forward slip.  The impression was spondylolisthesis, that existed prior to service, and not aggravated by military service.  It was recommended that the Veteran be separated from service.  The Veteran was informed of the Medical Board's findings but did not wish to submit a statement in rebuttal.  The Medical Board concluded that the Veteran's enlistment had been in error as he had a nonacceptable defect as defined by Army regulations.

After his separation from service, the evidence indicates that the Veteran complained intermittently of back pain from 1978 to the present.  In the January 1978 private treatment record, the Veteran reported that he injured his back in 1975 while doing heavy lifting.  He added that he reinjured his back that morning when he fell.  The impression was chronic lower back pain.  The 1985 private x-ray showed mild degenerative joint disease at L5/S1.  The private treatment record in  August 2008 revealed a diagnosis of lumbar radiculopathy.  

Additionally, the Veteran testified before the Board in 2012 that he was currently being treated by the Hampton VA Medical Center for his back problems.  He stated that in 2005 he was treated at the Naval Hospital in Portsmouth.  These records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must also attempt to procure copies of all VA treatment records from the Hampton VA Medical Center from 2001 to the present and from the Portsmouth Naval Hospital dated in 2005.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the presence of any back pathology, to include, but not limited to a spondylolisthesis.  If any back pathology is present, the examiner must ascertain each such disorder's etiological relationship to the May 1975 diagnosis of spondylolisthesis, and to the Veteran's active duty service. 

If any present back pathology is found to have pre-existed the Veteran's military service, the examiner must state upon which evidence of record this determination was made.  Additionally, the examiner must also provide an opinion as to whether the pre-existing back disorder underwent a permanent increase in the underlying disorder during service.  

The examiner must state whether any present back pathology is a congenital or developmental defect, or if it is a hereditary or familial disease.  If the examiner determines that any present back pathology is a congenital or developmental defect, the examiner must then opine as to whether the defect was subjected to a superimposed injury or disease in service that resulted in additional disability.  If the examiner finds that any present back pathology is a hereditary or familial disease, the examiner must opine as to when the disease was first manifested and diagnosed, and if it was aggravated by the Veteran's military service, to include by the Veteran's inservice report that he fell down steps and hit his back against a wall.

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file. 

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report if deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


